Hodges, J.
This case came to this court once before, and on substantially the same testimony it was held that the judge erred in directing a verdict against the plaintiffs in error. “There were issues of fact in the present case which should have been submitted to a jury. Under the testimony introduced in behalf of the defendants they were entitled to set off against plaintiff’s demand whatever legal damages they had sustained by reason of the breach of the plaintiff’s warranty of title, excluding damages such as anticipated profits and the like, which are too speculative to be the basis of a recovery.” Shaw v. Guthrie, 14 Ga. App. 303 (80 S. E. 735); James v. John Flannery Co., 16 Ga. App. 639 (85 S. E. 942). The court-erred in directing a verdict.

Judgment reversed.